UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2010 (November 16, 2010) CHESAPEAKE MIDSTREAM PARTNERS, L.P. (Exact name of Registrant as specified in its Charter) Delaware 001-34831 80-0534394 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) rand Boulevard, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 935-1500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On November 18, 2010, J. Mike Stice, CEO of the general partner of Chesapeake Midstream Partners, L.P. (the “Partnership”), will discuss the Partnership’s business as part of a panel discussion on emerging shale plays at the RBC Capital Markets 2onference in Dallas, Texas. Mr. Stice’s remarks will be webcast live on the Partnership’s website from approximately 10:00 a.m. EST to 10:40 a.m. EST on Thursday, November 18th.The webcast and presentation material can be accessed by going to the Partnership’s website at www.chkm.com and selecting the "Events" subsection of the "Investors" section on the website. The replay of the webcast will be available on the website approximately two hours after the conclusion of the event and will be accessible for two weeks. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHESAPEAKE MIDSTREAM PARTNERS, L.P. By:Chesapeake Midstream GP, L.L.C., its general partner By: /s/ David C. Shiels David C. Shiels Chief Financial Officer Dated: November 16, 2010
